DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dorner et al., US 2005/0378999 A1 (hereinafter “Dorner I”).

As per claim 1, Dorner I teaches:
acquiring a search keyword (Dorner I ¶ 0034, “the keyword service 110 may receive a keyword and/or phrase”);
selecting one or more colors, correlated with the acquired keyword, based on a pre-stored keyword-color information correlation (Dorner I ¶ 0035), where a color palette – the claimed one or more colors – is selected based on a correlation with the keyword;
searching for an object that matches with the selected color (Dorner I ¶ 0037, “retrieves images associated with one or more color palettes”); and
configuring an interface page information including information about the searched object (Dorner I ¶ 0039, “the keyword service 110 may provide and/or output the retrieved images and/or data”).

As per claim 2, the rejection of claim 1 is incorporated, and Dorner I further teaches:
collecting an image of the searched object and documents created in correlation with the image (Dorner I ¶ 0070), where the keywords associated with the images are documents as claimed under a broadest reasonable interpretation;
selecting a representative color information by extracting a color information included in the image (Dorner I ¶ 0070, “colors extracted from those images”);
extracting a keyword from the documents and calculating a correlation between the representative color information and the keyword based on frequency of the keyword (Dorner I ¶ 0070, “Thus, color palettes may be selected based on keywords associated with high selling items and with colors similar to the colors extracted from images of those high selling items.”), where frequency of the keyword is measured in sales; and
storing the calculated color information-keyword correlation (Dorner I ¶ 0070, “Thus, trending data associated with images tagged by keywords may be used to determine color palettes based on keyword searches with similar words to the words of the image tags.”), where the keyword-palette association is stored for future recall.

As per claim 3, the rejection of claim 1 is incorporated, and Dorner I further teaches:
receiving a detailed view through the interface page information including the information about the searched object, and providing additional information of a search result (Dorner I ¶ 0038, “As previously discussed, in an electronic commerce context, the item data store 150 may contain item .

As per claim 4, the rejection of claim 3 is incorporated, and Dorner I further teaches:
wherein when the object is an artwork, the additional information includes any one or more of an artist, theme, year of production, type of work, size of work, and location (Dorner I ¶ 0038, “In some embodiments, other data and/or metadata associated with the images may be returned, such as the time of the image (e.g., photograph, video, etc.), location of the image, or other data associated with the image.”), and
when the object is a product, the additional information includes any one or more of detailed information and vendor of the product (Dorner I ¶ 0038, “As previously discussed, in an electronic commerce context, the item data store 150 may contain item data including, but not limited to, price, availability, title, item identifier, item description, etc., which may be of interest and/or returned to the user.”).

As per claim 5, the rejection of claim 1 is incorporated, and Dorner I further teaches:
wherein the keyword is an emotional expression (Dorner I ¶ 0058, “evil”), where “evil” is an emotion under a broadest reasonable interpretation, and where arbitrary keywords can be used to associate with color palettes.

As per claim 6, Dorner I teaches:
a storage unit storing a keyword-color correlation (Dorner I ¶ 0035), where keywords are stored in association with palettes;
a communication unit configured to transmit data to and receive data from a terminal, the data being for the search information based on color information (Dorner I ¶ 0034), where input is received,
a controller configured to acquire a keyword, to be searched, from the communication unit (Dorner I ¶ 0034, “the keyword service 110 may receive a keyword and/or phrase”), select one or more colors correlated with the acquired keyword (Dorner I ¶ 0035), where a color palette – the claimed one or more colors – is selected based on a correlation with the keyword, search for an object that matches with the selected color (Dorner I ¶ 0037, “retrieves images associated with one or more color palettes”), create an interface page information including information about the searched object (Dorner I ¶ 0039, “the keyword service 110 may provide and/or output the retrieved images and/or data”), where the output is provisioned, and provide the terminal with the interface page information (Dorner I ¶ 0039, “the keyword service 110 may provide and/or output the retrieved images and/or data”), where the output is provided.

As per claim 7, the rejection of claim 6 is incorporated, and Dorner I further teaches:
wherein the controller collects documents created in correlation with an image of the object to be searched (Dorner I ¶ 0070), where the keywords associated with the images are documents as claimed under a broadest reasonable interpretation, extracts an emotional expression included in the documents by using a pre-stored emotional expression dictionary (Dorner I ¶ 0058, “evil”), where “evil” is an emotion under a broadest reasonable interpretation, and where arbitrary keywords can be used to associate with color palettes, extracts color information included in the image to select a representative color information (Dorner I ¶ 0070, “colors extracted from those images”), and calculates the keyword-color correlation based on frequency of the emotional expression (Dorner I ¶ 0070, “Thus, color palettes may be selected based on keywords associated with high selling items and .

As per claim 8, the rejection of claim 6 is incorporated, and Dorner I further teaches:
wherein in a case where a category of the object to be searched is limited, the controller filters only a result about the corresponding category, from among a search result, to extract documents that meet a filtering condition (Dorner I ¶ 0055), where types of items are selected.

As per claim 11, the rejection of claim 6 is incorporated, and Dorner I further teaches:
wherein when the controller is requested to search for a keyword for an arbitrary color, the controller provides an interface page information including a correlated keyword based on the keyword-color correlation (Dorner I ¶ 0035), where a keyword “fire” returns associated palette names “sun,” “spicy,” etc., each with associated colors in their palettes, where the searched-for keyword may be a name of a color, and (Dorner I ¶¶ 0039, 0047) where identified palettes are presented.

As per claim 12, Dorner I teaches:
displaying a keyword selection interface page information (Dorner I ¶ 0033), where the front-end communication displays an interface for input;
acquiring a selected search keyword through the keyword selection interface page information (Dorner I ¶ 0034, “the keyword service 110 may receive a keyword and/or phrase”), where the keyword is received from front-end communication;
transmitting the selected search keyword to an information providing apparatus (Dorner I ¶¶ 0034-35), where the keyword is transmitted from the keyword service to the palette service;
displaying an interface page information including one or more color information selected based on a pre-stored keyword-color information correlation (Dorner I ¶ 0035), where a keyword “fire” returns associated palette names “sun,” “spicy,” etc., each with associated colors in their palettes; and
displaying an interface page information including information about a searched object that matches with the color information correlated with the search keyword (Dorner I ¶ 0039, “the keyword service 110 may provide and/or output the retrieved images and/or data”).

As per claim 13, the rejection of claim 12 is incorporated, and Dorner I further teaches:
displaying a color setting interface page that allows a user to select an arbitrary color information from among a plurality of color information displayed based on the pre-stored keyword-color information correlation (Dorner I ¶ 0035), where a keyword “fire” returns associated palette names “sun,” “spicy,” etc., each with color information with respective palettes; and
matching one or more color information selected through the color setting interface page with a selected keyword and storing it (Dorner I ¶ 0049), where selections are stored for future historical data analysis.

As per claim 14, the rejection of claim 13 is incorporated, and Dorner I further teaches:
wherein receiving selection of the keyword through the keyword selection interface page includes checking whether a color information that matches with the selected keyword is pre-stored (Dorner I ¶ 0035, “The keyword service may identify one or more color palettes from the palette data store based on the keyword using search algorithms”); and
displaying, when the pre-stored color information is present, an interface page information that includes information about the searched object that matches with the pre-stored color information (Dorner I ¶ 0038, “As previously discussed, in an electronic commerce context, the item .

As per claim 15, Dorner I teaches:
a communication unit configured to transmit data to and receive data from the terminal, the data being for the search information based on color information (Dorner I ¶ 0033), where front end communication is between a front end and the keyword service,
a display unit configured to display an interface page information received from an information providing apparatus (Dorner I ¶ 0033), where the front end communication displays output; and
a controller configured to control the communication unit and the display unit, so that a search keyword selected through an interface page is transmitted to the information providing apparatus (Dorner I ¶¶ 0034-35), where the keyword is transmitted from the keyword service to the palette service, and an interface page information including one or more color information selected based on a pre-stored keyword-color information correlation (Dorner I ¶ 0035), where a keyword “fire” returns associated palette names “sun,” “spicy,” etc., each with associated colors in their palettes and an interface page information including information about a searched object that matches with the color information correlated with the search keyword are displayed (Dorner I ¶ 0039, “the keyword service 110 may provide and/or output the retrieved images and/or data”).

As per claim 16, the rejection of claim 15 is incorporated, and Dorner I further teaches:
wherein the controller displays a color setting interface page that allows a user to select an arbitrary color information from among a plurality of color information displayed based on a pre-stored keyword-color information correlation (Dorner I ¶ 0035), where a keyword “fire” returns associated palette names “sun,” “spicy,” etc., each with color information with respective palettes, and matches one or more color information set through the color setting interface page with the selected keyword to store it (Dorner I ¶ 0049), where selections are stored for future historical data analysis.

As per claim 17, the rejection of claim 16 is incorporated, and Dorner I further teaches:
wherein when a search keyword is selected through the interface page, the controller identifies whether a color information that matches with the selected keyword is pre-stored (Dorner I ¶ 0035, “The keyword service may identify one or more color palettes from the palette data store based on the keyword using search algorithms”), and displays, when the pre-stored color information is present, an interface page information that includes information about the searched object that matches with the pre-stored color information (Dorner I ¶ 0038, “As previously discussed, in an electronic commerce context, the item data store 150 may contain item data including, but not limited to, price, availability, title, item identifier, item description, etc., which may be of interest and/or returned to the user. In some embodiments, other data and/or metadata associated with the images may be returned, such as the time of the image (e.g., photograph, video, etc.), location of the image, or other data associated with the image.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorner et al., US 2005/0378999 A1 (hereinafter “Dorner I”), in view of Dorner et al., US 2015/0379959 A1 (hereinafter “Dorner II”).

As per claim 9, the rejection of claim 6 is incorporated, but Dorner I does not teach:
wherein the controller selects a representative color about a region of interest of the image.

The analogous and compatible art of Dorner II, however, teaches extracting a representative color about a region of interest (Dorner II ¶ 0102).

It would therefore have been obvious to one of ordinary skill in the art to use the color extraction mechanism of selecting a representative color of a region of interest of Dorner II to implement the color extraction of Dorner I as a simple substitution of the method of Dorner II for the black box of Dorner I in order to obtain the predictable result of obtaining a representative color of the image.

As per claim 10, the rejections of either claim 7 and 9 is incorporated, but Dorner I does not teach:
wherein the controller identifies a color code mapped to an average pixel value of each unit block constituting the image, and selects a representative color based on a count value of the color code for all unit blocks constituting the image.



It would therefore have been obvious to one of ordinary skill in the art to use the color extraction mechanism of selecting a representative color based on average pixel color of a region of interest of Dorner II to implement the color extraction of Dorner I as a simple substitution of the method of Dorner II for the black box of Dorner I in order to obtain the predictable result of obtaining a representative color of the image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159